Exhibit 10.1

EXECUTION VERSION

 

FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

 

FIRST AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”), dated as of May 31, 2019, by and among DESTINATION XL GROUP, INC.,
a Delaware corporation, for itself and as Lead Borrower (in such capacity, the
“Lead Borrower”) for the other Borrowers party thereto from time to time
(individually, a “Borrower” and, collectively, the “Borrowers”), the Borrowers
party thereto from time to time, the Guarantors party hereto from time to time,
the Lenders party hereto and BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent (in such capacities, the “Agent”).

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Agent, among others,
have entered into a certain Seventh Amended and Restated Credit Agreement, dated
as of May 24, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”); and

 

WHEREAS, the parties to the Credit Agreement desire to modify certain provisions
of the Credit Agreement as provided herein;

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.

Incorporation of Terms and Conditions of Credit Agreement.   Except as amended
hereby, all of the terms and conditions of the Credit Agreement (including,
without limitation, all definitions set forth therein) are specifically
incorporated herein by reference.  Except as amended hereby, all capitalized
terms used (including in the preamble hereto) but not otherwise defined herein
shall have the same meaning as in the Credit Agreement, as applicable.

2.

Representations and Warranties.  Each Loan Party hereby represents and warrants
that, as of the First Amendment Effective Date, (i) no Default or Event of
Default exists under the Credit Agreement or under any other Loan Document and
(ii) all representations and warranties contained in the Credit Agreement or in
any other Loan Document are true and correct in all material respects, except
(i) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct as of such earlier
date, (ii) in the case of any representation and warranty qualified by
materiality, they are true and correct in all respects.

3.

Ratification of Loan Documents, Guaranties and Security Interests.  The Credit
Agreement, as hereby amended, and all other Loan Documents, are hereby ratified,
confirmed and re-affirmed in all material respects and shall continue in full
force and effect.  Each Guarantor hereby acknowledges, confirms and agrees that
its Guaranteed Obligations as a Guarantor under, and as defined in, the Facility
Guaranty include, without limitation, all Obligations of the Loan Parties at any
time and from time to time outstanding under the Credit



DB1/ 102725325.2

 

 

 

 



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, each as amended hereby.  The Loan
Parties hereby acknowledge, confirm and agree that the Loan Documents and any
and all Collateral pledged to the Agent, for the benefit of the Secured Parties
(as defined in the Security Agreement), pursuant to the Loan Documents as
amended hereby shall continue to secure all applicable Obligations of the Loan
Parties at any time and from time to time outstanding under the Credit Agreement
(as amended hereby) and the other Loan Documents.  

4.

Amendments to Credit Agreement.  Subject to the satisfaction or waiver of the
conditions precedent set forth in Section 5 hereof:

 

a.

Article 1 of the Credit Agreement is hereby amended as follows:

 

i.

by amending the definition of “Borrowing Base” by adding the following new
clause (e) and relettering existing clauses (e) and (f) thereof, respectively,
as clauses (f) and (g):

“plus

(e)the face amount of Eligible Amazon Receivables (net of Receivables Reserves
applicable thereto) multiplied by 85%; provided that the amounts advanced under
the Borrowing Base pursuant to this clause (e) shall at no time exceed
$8,000,000;”

 

ii.

by amending the definition of “Reserves” by adding “, Receivables Reserves”
after “Availability Reserves”.

 

iii.

by adding the following new definitions in appropriate alphabetical order:

“Amazon” means Amazon.com Services, Inc., a Delaware corporation, and its
affiliates.

“Dilution Reserve” means, for any period, that percentage reasonably determined
by the Administrative Agent by (i) dividing (A) the amount of charge-offs of
Eligible Amazon Receivables and returns of goods purchased from the Borrowers
during such period which had, at the time of sale, resulted in the creation of
an Eligible Amazon Receivable, by (B) the amount of sales (exclusive of sales
and other similar taxes) of the Borrowers during such period and thereafter (ii)
deducting five percent (5%) (but in no event shall the Dilution Reserve be less
than zero).

“Eligible Amazon Receivables” means Accounts with respect to Amazon arising from
the sale of the Loan Parties’ Inventory (but excluding, for the avoidance of
doubt, Credit Card Receivables) that

 

-2-



DB1/ 102725325.2

 

 

 

 



--------------------------------------------------------------------------------

satisfies the following criteria at the time of creation and continues to meet
the same at the time of such determination: such Account (i) has been earned by
performance and represents the bona fide amounts due to a Loan Party from
Amazon, and in each case is originated in the ordinary course of business of
such Loan Party, and (ii) in each case is reasonably acceptable to the Agent in
its discretion, and is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (k) below.  Without
limiting the foregoing, to qualify as an Eligible Amazon Receivable, an Account
shall indicate no Person other than a Loan Party as payee or remittance
party.  In determining the amount to be so included, the face amount of an
Account shall be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that a Loan Party may
be obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Loan Parties to
reduce the amount of such Eligible Amazon Receivable.  Except as otherwise
agreed by the Agent, any Account included within any of the following categories
shall not constitute an Eligible Amazon Receivable:

(a)Accounts that have been outstanding for more than one hundred twenty (120)
days from the date of sale or more than thirty (30) days past the due date;

(b)Accounts (i) that are not subject to a perfected first-priority security
interest in favor of the Agent, or (ii) with respect to which a Loan Party does
not have good and valid title thereto, free and clear of any Lien (other than
Liens granted to the Agent pursuant to the Security Documents);

(c)Accounts which are disputed or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback;

(d)Accounts which arise out of any sale (i) not made in the ordinary course of
business, (ii) made on a basis other than upon credit terms usual to the
business of the Loan Parties or (iii) are not payable in Dollars;

(e)Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of

 

-3-



DB1/ 102725325.2

 

 

 

 



--------------------------------------------------------------------------------

such Account by Amazon or in connection with the enforcement of such Account by
the Agent have not been duly obtained, effected or given and are not in full
force and effect;

(f)all Accounts if Amazon is the subject of any bankruptcy or insolvency
proceeding, has had a trustee or receiver appointed for all or a substantial
part of its property, has made an assignment for the benefit of creditors or has
suspended its business;

(g) Accounts representing any manufacturer’s or supplier’s credits, discounts,
incentive plans or similar arrangements entitling a Loan Party or any of its
Subsidiaries to discounts on future purchase therefrom;

(h)Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return;

(i)Accounts evidenced by a promissory note or other instrument;

(j)Accounts consisting of amounts due from vendors as rebates or allowances; or

(k)Accounts which are in excess of the credit limit for Amazon established by
the Loan Parties in the ordinary course of business and consistent with past
practices.

“First Amendment Effective Date”: means May 31, 2019.

“Receivables Reserves” means such Reserves as may be established from time to
time by the Agent in the Agent’s discretion with respect to the determination of
the collectability in the ordinary course of Eligible Amazon Receivables,
including, without limitation, Dilution Reserves.

 

b.

Exhibit F of the Credit Agreement is hereby amended and restated in its entirety
as of the First Amendment Effective Date as set forth in Annex A hereto.

5.

Conditions to Effectiveness.  This First Amendment shall not be effective until
each of the following conditions precedent has been fulfilled to the
satisfaction of the Agent:

 

a.

This First Amendment shall have been duly executed and delivered by the Loan
Parties and the Required Supermajority Lenders.  The Agent shall have received a
fully executed original hereof.

 

b.

All action on the part of each Loan Party necessary for the valid execution,
delivery and performance by such Loan Party of this Amendment shall have been
duly and effectively taken.

 

-4-



DB1/ 102725325.2

 

 

 

 



--------------------------------------------------------------------------------

 

c.

After giving effect to this First Amendment, no Default or Event of Default
shall have occurred and be continuing.

 

d.

The Agent shall have received an updated Borrowing Base Certificate.

6.

Loan Document.  This First Amendment shall constitute a Loan Document for all
purposes.

7.

Binding Effect.  The terms and provisions hereof shall be binding upon the
parties hereto and their successors and assigns and shall inure to the benefit
of each Agent and each Lender and their respective successors and assigns.

8.

Multiple Counterparts.   This First Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this First Amendment by telecopy, pdf or other electronic transmission shall be
as effective as delivery of a manually executed counterpart of this First
Amendment.

9.

Severability.  If any provision of this First Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this First Amendment shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

10.

Headings.  The headings at various places in this First Amendment are intended
for convenience only and shall not affect the interpretation of this First
Amendment.

11.

Governing Law.  THIS FIRST AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS FIRST AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[Signature Pages Follow]

 

 

-5-



DB1/ 102725325.2

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this First Amendment has been duly executed and delivered by
each of the parties hereto as of the date first above written and is intended to
take effect as a sealed instrument.

 

 

BORROWERS:

 

DESTINATION XL GROUP, INC., as a Lead Borrower and a Borrower

By:  /s/ Peter H. Stratton, Jr.
Name: Peter H. Stratton, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer

CMRG APPAREL, LLC, as a Borrower

By:  /s/ Peter H. Stratton, Jr.
Name: Peter H. Stratton, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

[Signature Page to First Amendment]



DB1/ 102725325.2

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

GUARANTORS:

CASUAL MALE RBT, LLC, as a Guarantor

By:  /s/ Peter H. Stratton, Jr.
Name: Peter H. Stratton, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer

CAPTURE, LLC, as a Guarantor

By:  /s/ Peter H. Stratton, Jr.
Name: Peter H. Stratton, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer

CASUAL MALE STORE, LLC, as a Guarantor

By:  /s/ Peter H. Stratton, Jr.
Name: Peter H. Stratton, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer

CASUAL MALE RETAIL STORE, LLC, as a Guarantor

By:  /s/ Peter H. Stratton, Jr.
Name: Peter H. Stratton, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer

CASUAL MALE DIRECT, LLC, as a Guarantor

By:  /s/ Peter H. Stratton, Jr.
Name: Peter H. Stratton, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer

CASUAL MALE RBT (U.K.) LLC, as a Guarantor

By:  /s/ Peter H. Stratton, Jr.
Name: Peter H. Stratton, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer

[Signature Page to First Amendment]



DB1/ 102725325.2

 

 

 

 



--------------------------------------------------------------------------------

 

THINK BIG PRODUCTS LLC, as a Guarantor

By:  /s/ Peter H. Stratton, Jr.
Name: Peter H. Stratton, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer

CMRG HOLDCO, LLC, as a Guarantor

By:  /s/ Peter H. Stratton, Jr.
Name: Peter H. Stratton, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer

DXLG WHOLESALE, LLC, as a Guarantor

By:  /s/ Peter H. Stratton, Jr.
Name: Peter H. Stratton, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer

CMRG APPAREL MANAGEMENT, INC., as a Guarantor

By:  /s/ Peter H. Stratton, Jr.
Name: Peter H. Stratton, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer

CMXL APPAREL, LP, as a Guarantor

By:  /s/ Peter H. Stratton, Jr.
Name: Peter H. Stratton, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer

CASUAL MALE (EUROPE), LLC, as a Guarantor

By:  /s/ Peter H. Stratton, Jr.
Name: Peter H. Stratton, Jr.
Title: Executive Vice President, Chief Financial Officer and Treasurer

 




[Signature Page to First Amendment]



DB1/ 102725325.2

 

 

 

 



--------------------------------------------------------------------------------

 

AGENT:

 

bank of america, n.a., as Administrative Agent and as Collateral Agent

 

By:  /s/ Christine Hutchinson

Name:  Christine Hutchinson

Title:    Senior Vice President

 

 

 




[Signature Page to First Amendment]



DB1/ 102725325.2

 

 

 

 



--------------------------------------------------------------------------------

 

LENDERS:

 

bank of america, n.a., as a Revolving Lender, a FILO Lender, L/C Issuer and
Swing Line Lender

By:  /s/ Christine Hutchinson
Name: Christine Hutchinson
Title:  Senior Vice President

 




[Signature Page to First Amendment]



DB1/ 102725325.2

 

 

 

 



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Lender and a FILO Lender

 

By:  /s/ Michael Watson
Name: Michael Watson
Title:   Authorized Signatory

[Signature Page to First Amendment]



DB1/ 102725325.2

 

 

 

 



--------------------------------------------------------------------------------

 

Citizens BANK, N.A., as a Revolving Lender

By:  /s/ Christine Scott
Name: Christine Scott
Title:  Senior Vice President

 

 

[Signature Page to First Amendment]



DB1/ 102725325.2

 

 

 

 



--------------------------------------------------------------------------------

 

ANNEX A

Exhibit F

Form of Borrowing Base Certificate

See attached.






Annex A



DB1/ 102725325.2

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Destination XL Group, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

Revolver Borrowing Base Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email to:

 

 

 

 

 

Certificate No.

 

 

 

 

 

 

[]

 

 

 

 

 

Certificate Date

 

 

 

 

 

 

[]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

At Cost

 

Beginning Inventory as of:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add: Receiving/ Purchases

 

 

 

 

 

 

 

 

 

 

 

Add: Purchase Accrual (ASN)

 

 

 

 

 

 

 

 

 

 

 

Add: Reverse ASN Accrual

 

 

 

 

 

 

 

 

 

 

 

Add: Freight

 

 

 

 

 

 

 

 

 

 

 

Less: Net Sales @ Retail (memo only)

 

 

 

 

 

 

 

 

 

 

 

Less: Cost of Goods Sold @ Cost

 

 

 

 

 

 

 

 

 

 

 

Total Adds/ (Reductions)

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

At Cost

 

Ending Inventory as of:

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less: Shrinkage at Cost

 

 

 

 

 

 

 

 

 

 

 

Less: RTV Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Inventory

 

 

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOLV

 

 

 

 

 

 

 

 

 

 

101.8

%

Advance Rate

 

 

 

 

 

 

 

 

 

 

90.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Inventory Availability

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible LC Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOLV

 

 

 

 

 

 

 

 

 

 

101.8

%

Advance Rate

 

 

 

 

 

 

 

 

 

 

85.0

%

Total LC Inventory Availability

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible In-Transit Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less: Ineligibles (>45 days from shipment)

 

 

 

 

 

 

 

-

 

NOLV

 

 

 

 

 

 

 

 

 

 

101.8

%

Advance Rate

 

 

 

 

 

 

 

 

 

 

80.0

%

Total In-Transit Inventory Availability

 

 

 

 

 

 

 

 

 

$

-

 

Eligible Credit Card Receivables as of:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate

 

 

 

 

 

 

 

 

 

 

90.0

%

Credit Card Receivables Availability

 

 

 

 

 

 

 

 

 

$

-

 

Eligible Amazon Receivables as of:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate

 

 

 

 

 

 

 

 

 

 

85.0

%

Amazon Receivables Availability (Capped at $8 million)

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Collateral Revolver Availability

 

 

 

 

 

 

 

 

 

$

-

 

Availability Reserves:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Landlord Reserve: 2 months: PA, VA and Wash.

 

 

 

 

 

 

 

 

 

 

 

Less Gift Certificate Merchandise Credits

 

 

 

50%

 

 

-

 

 

 

Customer Deposits (TCM& Rochester)

 

 

 

100%

 

 

-

 

 

 

FILO Pushdown Reserve

 

 

 

 

 

 

 

 

 

Total Availability Reserves

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revolver Availability (uncapped)

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Revolver Availability ($125MM)

 

 

 

 

 

 

 

 

 

$

-

 

AVAILABILITY CALCULATION

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Principal Balance (revolver)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADD: Prior days advance

 

 

 

 

 

 

$

-

 

 

 

ADD: Interest/Fees charged today

 

 

 

 

 

 

$

-

 

 

 

LESS: Prior day's paydown

 

 

 

 

 

 

 

 

 

Ending principal balance (revolver)

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADD: Outstanding Letters of Credit

 

 

 

 

 

 

 

 

 

Total loan balance and L/Cs prior to request

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Availability prior to today's request

 

 

 

 

 

 

 

 

 

$

-

 

ADVANCE REQUEST

 

 

 

 

 

 

 

 

 

$

-

 

PAY DOWN

 

 

 

 

 

 

 

 

 

$

-

 

Excess Revolver Availability

 

 

 

 

 

 

 

 

 

$

-

 

Annex A



DB1/ 102725325.2

 

 

 

 



--------------------------------------------------------------------------------

 

Covenant Compliance Event - Total Availability (after today's request) >= to the
greater of:

 

 

 

 

 

Minimum Required Total Revolver Availability

 

 

 

 

-

 

(a) 7500000

 

 

 

 

 

Covenant Compliance Event in effect

 

 

 

No

 

(b) 10% of Revolver Loan Cap (without giving effect to FILO Pushdown Reserve)

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned, a Responsible Officer (as defined in the Credit Agreement
referred to below) of Destination XL Group, Inc. (the “Lead Borrower”),
represents and warrants that (a) the information set forth above and the
supporting documentation delivered in connection herewith have been prepared in
accordance with the requirements of that certain Seventh Amended and Restated
Credit Agreement dated as of May 24, 2018 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the "Credit Agreement") by,
among others, (i) the Lead Borrower, (ii) the Borrowers party thereto from time
to time, (iii) the Guarantors party thereto from time to time, (iv) the Lenders
party thereto from time to time, and (v) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the “Agent”); (b)
no Default or Event of Default (as such terms are defined in the Credit
Agreement) has occurred and is continuing; and (c) all or a portion of the
advance requested hereby will be set aside by the Borrowers to cover 100% of the
Borrowers' obligation for sales tax on account of sales since the most recent
borrowing under the Credit Agreement.

 

 

 

 

 

 

 

 

 

Destination XL Group, Inc., as Lead Borrower

 

 

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Destination XL Group, Inc.

 

 

 

 

 

 

FILO Borrowing Base Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

Email to:

Certificate No.

 

 

 

 

 

[]

Certificate Date

 

 

 

 

 

[]

 

 

 

 

 

 

 

 

 

 

At Cost

 

 

 

 

 

 

 

 

Eligible Inventory

 

 

 

 

-

 

 

 

 

 

 

 

 

NOLV

 

 

 

 

101.8

%

Advance Rate (10% for Year 1, 7.5% for Year 2, 5% for Year 3 and thereafter)

 

 

 

 

10.0

%

 

 

 

 

 

 

 

FILO Inventory Availability

 

 

 

$

-

 

 

 

 

 

 

 

 

Eligible In-Transit Inventory

 

 

 

 

-

 

 

 

 

 

 

 

 

NOLV

 

 

 

 

101.8

%

Advance Rate (10% for Year 1, 7.5% for Year 2, 5% for Year 3 and thereafter)

 

 

 

 

10.0

%

 

 

 

 

 

 

 

FILO In-Transit Inventory Availability

 

 

 

$

-

 

 

 

 

 

 

 

 

Eligible Credit Card Receivables

 

 

 

 

-

 

 

 

 

 

 

 

 

Advance Rate (10% for Year 1, 7.5% for Year 2, 5% for Year 3 and thereafter)

 

 

 

 

10.0

%

 

 

 

 

 

 

 

FILO Credit Card Receivables Availability

 

 

 

$

-

 

 

 

 

 

 

 

 

Net Orderly Liquidation Value of Eligible Trade Names

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate (50% for Year 1, 45% for Year 2, 40% for Year 3, 35% for Year 4,
30% for Year 5)

 

 

 

 

50.0

%

 

 

 

 

 

 

 

FILO Trade Name Availability (capped at $4MM)

 

 

 

$

-

 

 

 

 

 

 

 

 

LESS: Availability Reserves relating to Eligible Trade Names

 

 

 

 

-

 

 

 

 

 

 

 

 

Total FILO Collateral Availability

 

 

 

$

-

 

 

 

 

 

 

 

 

FILO Loan Principal

 

 

 

$

15,000,000

 

 

 

 

 

 

 

 

FILO Pushdown Reserve

 

 

 

 

 

 

 

Annex A



DB1/ 102725325.2

 

 

 

 

